DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weist, Jr. et al. (2014/0373713 A1).
Weist, Jr. et al. ‘713 teach a hydrogen pressure swing adsorption system comprising six adsorbent beds (figures 1, 3) each associated with a mixed feed gas supply valve (14,24…), a hydrogen product discharge valve (11,21…) connected to a discharge unit (grouping of three valves on the product hydrogen discharge side of each bed), a vacuum valve (16,26…) connected to a vacuum pump (paragraph 145), pressure equalization or recovery valves (12,22…, 13,23….) for equalizing pressure between two beds, depressurization valves (15,25…), and a control unit (implicit) for performing a purification cycle by sequentially controlling the valves.  The cycle includes performing an adsorption production step (P) in one bed while three pressure equalization steps are performed between other beds and purge and blowdown/evacuation (vacuum) steps also take place.  
Regarding claims 2 and 3, adsorption takes place when the supply and discharge valves are open, and evacuation takes place when the vacuum valve is open to the vacuum pump.
Regarding claims 4-6, pressure equalization takes place when pressure equalization valves of two beds are open to connect them.
Regarding claim 7, a depressurization valve is opened to connect a bed to another bed undergoing up pressure equalization.
Regarding claim 8, either of the pressure equalization valves can be considered to be a recovery valve connected to the discharge unit (grouping of the three product end valves) to supply product hydrogen to pressurize another bed.  
Regarding claims 9 and 10, the steps for each bed do not overlap (figure 3), and evacuation valves open to connect a bed to the vacuum pump.
Regarding claim 12, the one skilled in the art will understand that the system is inherently capable of having processes that are not identical in every cycle due to fluctuations in feed concentration and pressure concentrations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weist, Jr. et al. ‘713 in view of Niitsuma et al. (2010/0129284 A1).
Weist, Jr. et al. ‘713 disclose all of the limitations of the claims except that the depressurization valve is connected to an off-gas tank.  Niitsuma et al. ‘284 disclose a hydrogen pressure swing adsorption arrangement that includes a hydrogen-rich offgas stream (C112) that is connected to process units including a compressor (C8), separation membrane (C4), vacuum pump (C10) and the PSA system (C2) (see figure 4).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Weist, Jr. et al. ’713 by using an off-gas tank for depressurization gas in order to provide a means for recovering valuable gas that is within the voids of an adsorbent bed before it is desorbed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl